— Appeal from an order of the Family Court of Broome County, entered July 6, 1976, which granted defendant’s application to fix support and counsel fees. The record establishes that at the time the defendant married plaintiff in 1971 she was 60 years of age and at his insistence gave up employment whereby she had been earning about $105 per week. Following the divorce obtained by defendant in 1976, pursuant to a stipulation whereby the plaintiff discontinued his action for divorce, the defendant sought alimony or support. The record establishes that she has the nominal income of about $167 per month and no substantial assets. The plaintiff had a substantially greater income plus considerable cash and property assets. Upon this record the award of $55 per week to the defendant for support is neither an abuse of discretion nor against the weight of the evidence. This marriage only lasted about two years prior to separation; however, at the relative ages of the parties and the consequent surrender by the defendant of employment, the shortness of the marriage does not militate against the award to defendant (cf. Kover v Kover, 29 NY2d 408). Order affirmed, with costs. Sweeney, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.